The judgment of the court placing the burden of paying off the debt due on the house in Boerne, as we tried to make plain in our opinion, does not relieve appellant of his responsibility on the debt to the party holding the same. Neither is appellant relieved of his responsibility for the necessaries of life for his children. All that we held in our original opinion was that without regard to his income and the necessities of his children, the court could not force him to pay a certain sum monthly for a number of years. When appellee was testifying, she stated that she could take care of the children, without the help of appellant, if she got the homestead. The homestead was given to her. She now claims that it has purchase money in the sum of $600 due on it. She knew that at the time. In addition to the homestead, she was given two mules valued at $100, a buggy at $40, eight head of cattle at $80, four horses at $60, household and kitchen furniture at $80, a promissory note valued at $200, and a wagon valued at $10. Appellee also owns in her separate right a house and lot in Boerne, of the value of $250. Appellant was permitted to keep the farm in Comal County, being his separate property, of the value of $1300, thirty-five acres of it being in cultivation. There are 217 acres of land included in the above farm, nearly 250 acres of which is rocky, hill land, and the thirty-five acres in cultivation is all of it that can be cultivated. He was also given a claim against William Jackson for $217, and a judgment against Conrad Oelkers for $200, both of which are worthless. As stated in our opinion, appellee received practically the whole of the community estate. The only means of support that appellant has is the farm in Comal County, only thirty-five acres of which are tillable. The motion for rehearing presents no reasons that should cause us to recede from the position held by us in our original opinion. We have found herein all the facts that bear on the points complained of in the motion for rehearing, and the same can be used by appellee, should the Supreme Court assume jurisdiction of this cause on application for writ of error.                                   Overruled.
Application for writ of error dismissed by the Supreme Court. *Page 103